Citation Nr: 1742113	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-39 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable disability evaluation for right ear hearing loss on an extraschedular basis only.

2.  Entitlement to an extraschedular disability evaluation based upon multiple service-connected disability evaluations under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1990 to October 1994.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of this matter was subsequently transferred to the RO in Phoenix, Arizona.

The Veteran testified at a November 2010 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the record.

The appeal was remanded by the Board in a November 2013 for further development. 

In an October 2016 decision, the Board denied entitlement to a compensable  disability evaluation for right ear hearing loss.  

The Veteran subsequently appealed this matter to the United States Court of Appeals for Veterans Claims (Court). 

In a March 2017 Joint Motion for Partial Remand (JMPR), the parties requested that the Board's decision with respect to the schedular evaluation not be disturbed but that the portion of the decision addressing the extraschedular evaluation be vacated in part and that it be remanded to the Board for further actions consistent with the JMPR.  The parties further noted that the Board failed to make a determination as to whether the record reasonably raised the need to the consider the Veteran's combined disability evaluations in light of the Court's holding in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  Later that month the Court granted the JMPR and remanded the matter for actions consistent with the joint motion.  

As a result of the JMPR, the Board has listed the issues as such on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2017 JMPR, the parties agreed that the Board erred when it failed provide an adequate statement of reasons or bases for its denial of referral for extraschedular consideration.

The parties noted that during his November 2010 Board hearing, the Veteran indicated that he no longer drove as a result of his hearing loss and that his hearing loss caused a state of panic and increased dizziness, spinning, confusion, and an inability to balance.  The parties indicated that the Board failed to acknowledge or discuss the functional impact of the above-referenced lay evidence and how it was contemplated by the rating schedule.

The parties further noted that in addition to his right hearing loss disability, the Veteran was also service-connected for PTSD and tinnitus.  The parties observed that during the November 2010 Board hearing, the Veteran, when giving a description of driving through tunnels, stated that he heard a popping sound when he exited tunnels and that his service-connected tinnitus started to ring, causing panic, and that he could not hear other vehicles around him for 30-40 minutes until the tinnitus had diminished.  The parties further noted that the Veteran stated that it caused panic, confusion, and hysteria.  

The parties agreed that the Board failed to make a determination as to whether the record reasonably raised the need to consider the Veteran's combined disabilities in light of Johnson.

The parties indicated that deficiencies in the Board's analysis precluded effective judicial review, warranting remand.  On remand, the Board was to ensure that it complied with the terms set forth in this motion, and that in any subsequent decision the Board was to set forth adequate reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record.

Based upon the above, the matters should be referred to the Director of Compensation and Pension Service for consideration of extraschedular evaluations.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for an increased evaluation for a right ear hearing loss disability on an extraschedular basis and the claim for an extraschedular evaluation based upon multiple service-connected disabilities to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) as it relates to the right ear hearing loss claim and also the claim for an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) based upon multiple service-connected disabilities. 

2.  Review the claims file.  If any development is incomplete, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Based on the development requested hereinabove, the RO should review the Veteran's claim.  Thereafter, the Veteran's claim of entitlement to an evaluation for a right ear hearing loss in excess of that already assigned on an extraschedular basis, and entitlement to an extraschedular evaluation under the provisions of § 3.321(b)(1) for multiple service-connected disabilities should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

